Title: From Thomas Jefferson to Arthur Campbell, 17 April 1781
From: Jefferson, Thomas
To: Campbell, Arthur



Sir
In Council April 17th. 1781.

We are sorry it is not in our power to send you the Commissions desired for two Sets of Field Officers. The Act of Assembly allows this only where there are 1,000 Militia in a County and the last Return from yours makes them only 829.
Should they be increased to the number required by Law we shall be glad on receiving a return thereof to issue the Commissions desired.
Captain Kincaid receives from us a warrant for £5000 to be applied to the necessary uses of the Company in Powells valley. I am &c,

T. J.

